Citation Nr: 1112174	
Decision Date: 03/28/11    Archive Date: 04/06/11

DOCKET NO.  07-12 710	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an evaluation greater than 10 percent for left knee anterior cruciate ligament injury with osteoarthropathy, prior to June 18, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The Veteran served on active duty from April 1977 to April 1997.

This matter came before the Board of Veterans' Appeals (the Board) on appeal from a rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO).

The matters raised by the American Legion in the February 2011 written brief concerning GERD (gastroesophageal reflux disease) and depression are REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from April 1977 to April 1997.

2.  On January 31, 2011, prior to the promulgation of a decision in the appeal, the RO received signed notification from the appellant that a withdrawal of all pending appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


